60 F.3d 814
Benjamin Cohenv.City of Philadelphia, Willie Williams, Police Commissioner,Philadelphia Police Department, John Doe, Officer,Philadelphia Police Department 25th District, John Doe (#2),Officer, 25th District, John Doe (#3), Officer, 25thDistrict, John Doe (#4), Officer, 25th District, John Doe(#5), Officer, 25th District, John Doe (#6), Officer, PoliceAdministration Building Holding Cell Block, John Doe (#7),Officer, Police Adminstration Building Holding
NO. 94-2016
United States Court of Appeals,Third Circuit.
May 23, 1995

Appeal From:  E.D.Pa., No. 94-01456,
Dalzell, J.


1
AFFIRMED.